Petitions for Writ of Mandamus Dismissed, Motion Dismissed as Moot, and
Memorandum Opinion filed September 27, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00617-CR
                                 NO. 14-22-00618-CR

                      IN RE ERSKIN K. HARRIS, Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                             182nd District Court
                             Harris County, Texas
                    Trial Court Cause Nos. 745707 & 737811

                          MEMORANDUM OPINION

      On August 26, 2022, relator Erskin K. Harris filed petitions for writs of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petitions, relator asks this Court to compel Marilyn Burgess, the
District Clerk of Harris County, to file a motion for DNA testing with the trial court,
present that motion to the trial court, and send relator a certified copy of the motion.

      This court’s mandamus jurisdiction is provided by section 22.221 of the
Government Code. The statute authorizes each court of appeals to issue writs of
mandamus against “(1) a judge of a district, statutory county, statutory probate
county, or county court in the court of appeals district; (2) a judge of a district court
who is acting as a magistrate at a court of inquiry under Chapter 52, Code of Criminal
Procedure, in the court of appeals district; or (3) an associate judge of a district or
county court appointed by a judge under Chapter 201, Family Code, in the court of
appeals district for the judge who appointed the associate judge.” Tex. Gov’t Code
Ann. § 22.221(b). In addition, each court of appeals may issue a writ of mandamus
and all writs necessary to enforce the jurisdiction of the court. Id. § 22.221(a).

      Section 22.221(b) does not authorize a court of appeals to issue writs of
mandamus against a district clerk. In addition, relator has not demonstrated that
issuing a writ of mandamus is necessary to enforce the jurisdiction of this court.
Accordingly, we lack subject-matter jurisdiction to issue writs of mandamus against
the Harris County District Clerk.

      For the reasons discussed above, we dismiss for want of jurisdiction relator’s
petitions for writs of mandamus. Relator’s motions to proceed without payment of
costs are dismissed as moot as there are no filing fees in criminal cases.


                                         PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                           2